Citation Nr: 0103466	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  00-01 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for total right hip 
replacement for aseptic necrosis with chronic right hip 
strain and arthritis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to January 
1979.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a October 1998 rating 
decision from the Buffalo, New York, Regional Office (RO), 
which confirmed and continued the schedular 30 percent 
evaluation in effect for total right hip replacement for 
aseptic necrosis with chronic right hip strain and arthritis.  
The veteran timely appealed this determination to the Board.


REMAND

Initially, the Board notes that additional evidence was 
associated with the claims in May 2000, after the April 2000 
notification that appeal had been certified to the Board, and 
several months after the issuance of the last Supplemental 
Statement of the Case (SSOC) in January 2000.  This evidence 
consists of a medical statement from Jeremy Shefner, M.D., 
dated in March 2000, and private treatments record dated from 
March 2000 to April 2000.  Although these private treatment 
records include findings of right hip pathology, the evidence 
has not been initially considered by the RO in claim for an 
increased rating for total right hip replacement for aseptic 
necrosis with chronic right hip strain and arthritis, and 
there is no indication that the veteran has specifically 
waived this right.  Thus, a remand is warranted to have the 
RO cure this procedural defect.  See 38 C.F.R. §§ 19.31, 
20.1304 (2000).

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  
Therefore, on remand, the RO should ensure that all requested 
development and notification actions required by the Act have 
been undertaken.  This should include, but is not limited to, 
ensuring that all other outstanding pertinent medical records 
are associated with the claims file, and determining whether 
another examination of the veteran is warranted prior to RO 
consideration of the claim. 

Accordingly, the Board hereby REMANDS this matter to the RO 
for the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from Adirondack Sports 
Medicine and Physical Therapy Center 
since April 1996; from Dr. Joe LaRosa in 
Utica, New York, since June 1998; from 
Dr. William Ryan in Whitesboro, New York, 
since August 1999; from Dr. Jeremy 
Shefner in Syracuse, New York, since 
March 2000; and from Gentiva Health 
Service in Utica, New York, since April 
2000; as well as from any other source or 
facility, private or VA, identified by 
the veteran.  If any requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free to submit 
to the RO any pertinent medical evidence 
in his possession, and the RO should 
afford him the opportunity to do so 
before scheduling him to undergo any 
examination.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should consider 
whether it is necessary to provide the 
veteran with another VA orthopedic 
examination.  In the event such 
examination is scheduled, it is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All examination findings, along with 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all additional 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for entitlement to an increased rating 
for total right hip replacement for 
aseptic necrosis with chronic right hip 
strain and arthritis in light of all 
pertinent evidence of record, to 
paricularly include evidence added to the 
record since the January 2000 
Supplemental Statement of the Case, and 
legal authority.  In doing so, the RO 
should consider the extent of functional 
loss due to pain, weakness and other 
factors, to include with repeated use/and 
or during flare-ups, consistent with 38 
C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a SSOC and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


